DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 10/13/22.  Claims 1 and 12 have been amended.  Claims 2-4, 13, and 14 are canceled.  Claims 1, 5-12, and 15-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of “wherein the workflow and health records integration layer updates a plurality of EHRs with the integrated data” within claims 1 and 12 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the set of ECG Waveform digital medical devices" in lines 11, 15, 17, & 23 of claim 1 and lines 19 & 21-22 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite the limitation "the ECG Waveform digital medical devices" in lines 20-21 of claim 1 and line 23 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the digital output" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the medical device data" in lines 14 & 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 12 recite the limitation "the dialog" in line 36 of claim 1 and line 43 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite the limitation "the system actors" in line 36 of claim 1 and line 43 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the translated digital output of the set of digital medical devices" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the translated digital output of the medical device data of the set of ECG Waveform digital medical devices" in lines 18-19 and “the translated digital output of the set of ECG Waveform digital medical devices” in lines 21-22.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 1 and 12 are rejected for reciting unclear language. Claim 1 recites “wherein an integrated data of the set of ECG Waveform digital medical devices is represent by each type of digital medical devices in a canonical form…” and claim 12 recites “wherein an integrated data of the set of digital medical devices is represent by each type of digital medical devices in a canonical form….” It is unclear what “type of digital medical devices” is being referred to. Note that there was no previous mention in the claims of a “type” of device.
Claims 5-11 and 15-20 incorporate the deficiencies of claims 1 and 12, through dependency, and are therefore also rejected.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  change “APIs” to “Application programming interfaces (APIs)”.  Appropriate correction is required.
Claims 1 and 12 are objected to because of the following informalities:  Examiner suggests using consistent language throughout the claims. Change “telehealth” to “tele-health”.  Appropriate correction is required.
Claims 1 and 12 are objected to because of the following informalities:  change “a telehealth session” to “the tele-health session” in the “creating…” step of claim 1 and change “a telehealth session” to “the tele-health session” in the “create…” step of claim 12 to make clear there is only one session in the claims.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  change “…for distribution a set of specified remote entities” to “…for distribution to a set of specified remote entities.”  Appropriate correction is required.
Claims 11 and 20 are objected to because of the following informalities:  change “audio-video data” to “the audio-video data.”  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686